Citation Nr: 0808601	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-31 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cardiomyopathy with 
congestive heart failure, hypertension and pulmonary 
hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 until 
January 1971.  The veteran also had subsequent service with 
the Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  Thereafter, the veteran's claims 
file was returned to his local RO in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
Although the Board has not reviewed the record with a view 
towards resolution of the merits of the claims, the Board has 
identified several issues to be considered by the RO/AMC upon 
readjudication of this matter.

In his application for service-connected compensation 
received in November 2002, the veteran reported one period of 
active duty training, from February 1969 until January 1971, 
and two periods of service with the Army Reserve of New 
Jersey, from February 1972 until February 1975 and from March 
1979 through the date of the application.  Additionally, 
during the February 2008 Board hearing, the veteran submitted 
a Chronological Statement of Retirement Points that 
demonstrates both active duty and inactive duty points since 
February 1969 until December 2003.  While the veteran's 
Chronological Statement of Retirement Points suggests the 
veteran had several periods of active duty for training, the 
chronology does not reflect the exact dates of such training.  

The Board observes that the veteran's complete periods of 
active duty, active duty for training, and inactive duty for 
training with the Army Reserve has not been verified.  The 
law provides that active military service is active duty; any 
period of active duty for training (ACDUTRA) during which the 
individual was disabled from a disease or an injury incurred 
in the line of duty is active service.  Active service also 
includes a period of inactive duty training during which the 
veteran was disabled from an injury incurred in the line of 
duty during such training; however service connection is 
granted only for injuries, not diseases, incurred during 
inactive duty training. 38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. 
App. 484, 485-486 (1993).  Further, ACDUTRA includes full-
time duty in the Armed Forces performed by the Reserves for 
training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  
Therefore, the veteran's service personnel records should be 
obtained to ascertain whether the veteran may have been 
serving on active duty; active duty for training; or inactive 
duty for training at the time of the incurrence of the 
claimed disorder.   

While the appellant underwent a VA examination in December 
2002, this examination did not indicate that the claims file 
or the service medical records were reviewed. Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).  
Furthermore, the examiner failed to express an opinion as to 
whether any of the claimed disorders was incurred as a result 
of military service.  See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the findings of chest pain during the 
veteran's service with the Army Reserves are related to any 
currently diagnosed heart condition. Id. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  

2.  The RO/AMC will request that the 
veteran provide a statement as to the 
facts and circumstances of each period of 
service he served with the Army Reserves, 
or any other branch of service.  The 
RO/AMC will request that the veteran 
provide any substantiation of military 
service in his possession, including but 
not limited to pay vouchers; letters of 
appreciation or commendation; travel and 
movement orders; special orders involving 
any active duty for training, inactive 
duty for training, or "special work" 
projects or any other documentation 
illustrating the veteran's military 
status.

3.  After a reasonable period of time, the 
RO/AMC will contact the National Personnel 
Records Center and any other appropriate 
government records depository, and obtain 
the appellant's military personnel file, 
to include any DA Form 2-1 or supplements.

4.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any heart disability that may 
be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly the 
veteran's service medical records from his 
active service and Reserve service, and 
following this review and the examination 
express an opinion as to the following:

a) Whether there are any current diagnosed 
conditions;

b) If there are currently diagnosed 
disabilities, the examiner is requested to 
express an opinion as to whether the 
currently diagnosed conditions are 
causally or etiologically related to any 
incident of the veteran's active service, 
including any periods of active duty for 
training.

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved is required. The 
claims folder, and a copy of this remand, 
must be made available to the examiner for 
review in connection with the examination, 
who must acknowledge such receipt and 
review in any report generated as a result 
of this remand.

4.  Following completion of the above-
requested development, the RO/AMC should 
review and readjudicate the claims. See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO/AMC shall issue the 
appellant a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



